Citation Nr: 0715395	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for heart disease to 
include coronary artery disease and hypertension as secondary 
to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 2003 and 
April 2004 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Oakland, California, which denied 
entitlement to service connection for coronary artery disease 
as secondary to diabetes mellitus.

In July 2006, this matter was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran and his representative contend that the veteran's 
heart disease to include coronary artery disease and 
hypertension was caused by or is aggravated by the service-
connected diabetes mellitus.  Service connection for diabetes 
mellitus type II was established in February 2003 and a 20 
percent rating is assigned from May 8, 2001.

This matter was remanded in July 2006 for clarification of 
the August 2003 and September 2003 VA medical opinions.  The 
RO/AMC was directed to obtain a medical opinion as to whether 
it is at least as likely as not that the heart disease to 
include coronary artery disease and hypertension was caused 
or made permanently worse by the service-connected diabetes 
mellitus.  Additional VA medical opinion was obtained in 
September 2006.  The VA examiner opined that the hypertension 
and myopathy due to statin use were not related to diabetes 
in etiology.  However, the examiner did not provide an 
opinion as to whether the service-connected diabetes mellitus 
aggravated the coronary artery disease and hypertension.  As 
noted in the July 2006 remand, review of the record reveals 
that in the September 2003 addendum to the VA examination 
report, the VA examiner stated that "clearly, the diagnosis 
of diabetes mellitus in 1996 created an added burden to the 
veteran's coronary artery disease."  Clarification is still 
needed to determine whether the service-connected diabetes 
mellitus aggravates or worsens the coronary artery disease 
and hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, this case must be remanded for compliance with the 
Board's July 2006 remand.  The Board finds specifically that 
the RO/AMC should obtain a medical opinion as to whether it 
is at least as likely as not that the veteran's heart disease 
to include coronary artery disease and hypertension has been 
made permanently worse or is aggravated by the service-
connected diabetes mellitus.    

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added.  The new provisions of 38 C.F.R. § 3.310 (b) 
indicate that "Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

The amendments to 38 C.F.R. § 3.310 were made for the purpose 
of implementing the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) in which the Court held that secondary service 
connection may be granted where a service-connected 
disability aggravates a nonservice-connected disability.  See 
71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  The RO will need to 
assess the claim with consideration of the regulatory 
amendment in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA physician who conducted the 
August 2003 VA examination and provided 
the September 2003 and September 2006 
medical opinions (or if he is no longer 
available, a suitable replacement) to 
prepare another addendum to the VA medical 
opinions that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
heart disease to include coronary artery 
disease and hypertension was made 
permanently worse or aggravated by the 
service-connected diabetes mellitus.  

If such aggravation is found, the examiner 
should provide an estimate of the degree 
of disability of the heart disease to 
include coronary artery disease and 
hypertension over and above the degree of 
disability that would exist without the 
aggravation caused by the diabetes 
mellitus (e.g., is the degree of increased 
disability of the heart disease 10 
percent, 20 percent, etc., above the 
baseline symptomatology after the effects 
of the service-connected diabetes mellitus 
are considered?).  The increment should be 
identified and defined in terms of actual 
reported findings on examination.

The VA examiner should clarify the 
statement he made in September 2003 in 
which he stated "clearly, the diagnosis 
of diabetes mellitus in 1996 created an 
added burden to the veteran's coronary 
artery disease."  The VA examiner should 
specify the meaning of "added burden" 
and indicate whether it has the same 
meaning as "aggravation" or "permanently 
worsened."  The examiner should indicate 
whether the "added burden" due to the 
diabetes mellitus resulted in increased 
disability of the coronary artery disease.   

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The claims folder should be made available 
to the examiner for review in conjunction 
with the medical opinion, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for 
all conclusions.  If the examiner 
determines that he or she is unable to 
provide the requested medical opinion 
without resorting to speculation, the 
examiner should indicate this in the 
report.  If the VA examiner determines 
that additional examination of the veteran 
is necessary in order to render the 
requested medical opinions, the RO/AMC 
should schedule the veteran for an 
examination.  

2.  Then the AMC should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



